 

 

Case 1:18-cv-00993-RA-SLC Document 98 Filed 08/13/20 Page 1 of 1

United States District Court Case No. 18-cv-0993-RA-HBP
Southern District of New York

 

Annamuarie Trombetta
Plaintiff
vs. PLAINTIFF'S DENIED REQUEST FOR WAIVER

Narb Novocin, Marie Novocin and OF THE SERVICE OF SUMMONS TO AMENDED COMPLAINT

Estate Auctions Inc. TO DEFENDANT'S ATTORNEY ARNOLD LUTZKER
and
William Sicppel and WorthPoint Corporation | WILL SEIPPEL & WORTHPOINT CORPORATION

5 Concourse Parkway NE, Suite 2850
Atlanta, Georgia 30328
Defendants

To the Honorable Judge Sarah L. Cave -

 

Pro Se Plaintiff, Annamarie Trombetta submits a follow up progress Icttcr /filing regarding the Plaintiff ’s
(July 28, 2020) Letter ECF 87 and the response by the Honorable Judge Sarah L.Cave (July 30, 2020 ) ECF 88 to
the Plaintiff's inquires. Plaintiff is grateful to the court for the references . Each investigation has not rendered a
consistent, known , permissible and proper procedure to guide the Plaintiff. This mirrors the Plaintiff's inquires
and experiences prior to writing the July 28, 2020 letter, directed to Your Honor. Plaintiff again, reached out to
The New York Legal Assistance Group, The New York Bar Association, two private attorncys and Pro Se Officer,
Ms. Tse, who issued the Summons and Operative Complaint. The consistent reply from all investigated references
was that ultimately all accepted procedures and decisions are up to the Judge ; hence the July 28, 2020 letter.

On Friday August 7, 2020 Plaintiff obtained the Summons for Will Seipple and WorthPoint Corporation from the
Pro Se Office. The Court records revealed the absence of the issuance of the summons for the Plaintiffs so
Ordered Amended Complaint. This was due to the global pandemic and the New York City court closures.

On Monday August 10th and August 12, 2020 Plaintiff e-mailed Defendant's Atiomey Amold Lutzker and
and Will Seipple The e-mail letter included the content of Rule 4 with the Operative Amended Complaint dated
Feb. 21, 2020 ECF 36 and the attachment of two waivers of the summons for the required signatures.. Atlormey
Amold P. Lutzker and Defendant Will Scippel will not accede to Plaintiff's request to sign the waiver of the
summons. Plaintiff has attached the e-mail letters and the two waivers of the summons with this letter for the
court to review. Plaintiff welcomes any directions from the court to proceed effectively and efficiently in this case.
August 13, 2020 Respectfully Submitted,

Annamariec Trombetta WV {)

175 East 96th Street (12 R
Ne ee ee oe cee uk Den Veta

Annamari¢e Trombetta
